74 U.S. 693 (____)
7 Wall. 693
BLITZ
v.
BROWN.
Supreme Court of United States.

Two motions were now accordingly made; the first by Mr. Carlisle, for the defendant in error, to dismiss, the second by Mr. Bradley, in behalf of the plaintiff in error.
The CHIEF JUSTICE delivered the opinion of the court.
The filing of such a paper, as has been filed in this case, is not the filing of the transcript at the next term after the *694 issuing of the writ of error, without which we can have no jurisdiction of the case. The motion to dismiss must be allowed.
So much of the motion made in behalf of the plaintiff in error as asks leave to withdraw the record is granted; but the residue of the motion must be denied. The case can be brought here only by a new writ of error.